Citation Nr: 9932158	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  97-13 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona




THE ISSUE

Entitlement to an effective date earlier than May 14, 1992, 
for the award of service connection and assignment of a 100 
percent evaluation for personality changes due to head trauma 
(also claimed as organic brain syndrome, schizophrenia, 
paranoid type and neuropsychiatric disorder).  




WITNESS AT HEARINGS ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1945 to July 
1946 and from January 1948 to October 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision of the RO which 
granted service connection for personality changes due to 
head trauma (also claimed as organic brain syndrome, 
schizophrenia, paranoid type and neuropsychiatric disorder) 
and assigned a 100 percent evaluation, effective on May 14, 
1992.  

The Board notes that, in the October 1996 rating decision, 
the RO also granted service connection for seizures and 
assigned an evaluation of 20 percent effective May 14, 1992, 
and determined that the veteran was eligible for Dependents' 
Educational Assistance as of May 14, 1992, among other 
things.  In his Notice of Disagreement submitted in December 
1996, the veteran contended that the effective date of his 
disability should have been established as the date of his 
original appeal in 1971.  Consequently, the RO issued a 
Statement of the Case which addressed the veteran's 
entitlement to an earlier effective date for all three 
issues; however, in his Substantive Appeal submitted in 
April1997, the veteran specifically withdrew his appeal as to 
the issues of entitlement to an earlier effective date for 
the grant of service connection for seizures and eligibility 
for Dependents' Educational Assistance.  Although the veteran 
testified before the undersigned Member of the Board at a 
hearing at the RO in May 1999 as to his entitlement to an 
earlier effective date for the grant of service connection 
for seizures, the issue remains as framed hereinabove, in 
light of the veteran's previous withdrawal of said issue.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  An effective date earlier than May 14, 1992, the date of 
the veteran's request to reopen his claim of service 
connection for a psychiatric disorder separate from his 
psychophysiologic genitourinary reaction, is not assignable.  



CONCLUSION OF LAW

The criteria for an effective date prior to May 14, 1992, for 
the award of service connection and assignment of a 100 
percent evaluation for personality changes due to head trauma 
(also claimed as organic brain syndrome, schizophrenia, 
paranoid type and neuropsychiatric disorder) have not been 
met.  38 U.S.C.A. §§ 5107, 5110, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.400 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii).  

In this case, the veteran's original claim of service 
connection for a nervous condition was received in December 
1966, or more than one year following his separation from 
service.  Where a claim of service connection is received 
more than one year following separation from service, the 
controlling regulations specifically provide that the 
effective date for service connection cannot be earlier than 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (1998).  
This original claim of service connection for a nervous 
condition was denied by the RO in a rating action of August 
1969.  The veteran subsequently appealed this decision, and 
in August 1971, the Board ultimately denied entitlement to 
service connection for an acquired psychiatric disorder 
separate from the service-connected psychophysiologic 
genitourinary reaction.  

The veteran attempted to reopen his claim on three separate 
occasions following the initial disallowance and in December 
1976, May 1978, and November 1980, the Board denied service 
connection for a neuropsychiatric disorder, organic brain 
syndrome and residuals of a head injury, to include organic 
brain syndrome, respectively.  

The veteran did not then file a request to reopen his claim 
until May 14, 1992.  By rating action dated in June 1992, the 
RO denied service connection for organic personality disorder 
and paranoid schizophrenia.  The veteran appealed this 
decision to the Board, which remanded the case for additional 
development of the record in March 1996.  

Finally, in October 1996, the RO granted service connection 
for personality changes due to head trauma (also claimed as 
organic brain syndrome, schizophrenia, paranoid type and 
neuropsychiatric disorder) and assigned a 100 percent 
evaluation effective May 14, 1992, the date of the veteran's 
request to reopen his claim.  

In the instant case, the applicable laws and regulations 
dictate that the effective date is the date of receipt of 
claim or the date entitlement arose, whichever is later.  As 
the veteran's claim to reopen was received on May 14, 1992, 
the effective date cannot be earlier.  Thus, the Board finds 
that an effective date earlier than May 14, 1992, for the 
award of service connection for personality changes due to 
head trauma (also claimed as organic brain syndrome, 
schizophrenia, paranoid type and neuropsychiatric disorder) 
is not warranted.  38 C.F.R. § 3.400(b)(2), (q)(1)(ii).  



ORDER

The claim for an effective date earlier than May 14, 1992, 
for an award of service connection for personality changes 
due to head trauma (also claimed as organic brain syndrome, 
schizophrenia, paranoid type and neuropsychiatric disorder) 
is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

